Citation Nr: 0031903	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for cystitis, also 
claimed as a urinary tract infection.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for avitaminosis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for pulmonary 
tuberculosis (PTB), also claimed as chest diseases.


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had recognized guerilla service from January 9 to 
September 26, 1945.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
declined to reopen previously denied claims of service 
connection for malaria, cystitis (claimed as urinary tract 
infection), avitaminosis, and PTB (claimed as chest 
diseases).  

By June 1998 decision, applying the standard formulated by 
the U.S. Court of Appeals for Veterans Claims (the Court) in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the Board 
upheld the RO determination, finding that the evidence 
submitted by the veteran since the last final denial of his 
claim did not create a reasonable possibility that the 
previous determination would be changed.  

The veteran appealed the Board's June 1998 decision to the 
Court.  In the interim, the U.S. Court of Appeals for the 
Federal Circuit (the Federal Circuit) invalidated the Court's 
Colvin standard on the grounds that it could impose a higher 
burden on a veteran than that under 38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, by 
February 1999 Order, the Court granted the Secretary's 
October 1998 motion to vacate and remand the Board's June 
1998 decision for application of the regulatory definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a).  

In December 1999, the Board remanded the matter to the RO for 
readjudication of the veteran's claims pursuant to the 
Federal Circuit's holding in Hodge.  While the matter was in 
remand status, the veteran submitted additional medical 
evidence in April 2000.  By August 2000 decision, the RO 
determined that new and material evidence had been submitted 
to reopen the claims of service connection for malaria, 
cystitis, avitaminosis, and PTB.  Despite the RO's favorable 
finding, the Board is obligated to address the issue of 
whether new and material evidence has been submitted by the 
veteran before addressing the merits of his claims.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (Unless the veteran provides new 
and material evidence to reopen a claim, the Board is bound 
by expressed statutory mandate not to consider the merits of 
the case); see also Hickson v. West, 11 Vet. App. 374, 377 
(1998).  Obviously, as the veteran was provided both the 
criteria and a decision in accordance with Hodge by the RO, 
it is not prejudicial for the Board to proceed with the 
adjudication of the claims on a new and material basis.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the issues 
in appellate status remain as set forth on the cover page 
above.  


FINDINGS OF FACT

1.  By August 1990 rating decision, the RO denied the 
veteran's claims of service connection for malaria, a urinary 
tract infection, cystitis, avitaminosis, and PTB; although he 
was notified of this decision and his procedural and 
appellate rights by September 1990 letter, he did not timely 
appeal the decision.

2.  Evidence received since the last final decision in August 
1990 denying service connection for malaria, a urinary tract 
infection, cystitis, avitaminosis, and PTB is cumulative, 
inherently incredible, or does not bear directly and 
substantially upon the specific matter under consideration, 
and thus does not provide a new factual basis on which to 
reopen the veteran's claims.


CONCLUSIONS OF LAW

1.  The August 1990 RO rating decision denying service 
connection for malaria, a urinary tract infection, cystitis, 
avitaminosis, and PTB is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 19.192 (1990).

2.  New and material evidence to reopen the claims of service 
connection for malaria, a urinary tract infection, cystitis, 
avitaminosis, and PTB has not been submitted.  38 U.S.C.A. §§ 
5107(a), 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, where a veteran served 90 days or more during a 
period of war and malaria becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, or pulmonary tuberculosis becomes manifest to a 
degree of 10 percent within three years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, the presumption of service 
connection is rebuttable by "residence during the period in 
question in a region where the particular disease is 
endemic."  38 C.F.R. §§ 3.307(d).

A diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).

Avitaminosis is a disease which shall be presumed to have 
been incurred in service when the veteran is a former 
prisoner of war (POW) who was interned or detained for not 
less than 30 days. 38 C.F.R. § 3.309(c).  In this case, there 
is no evidence to suggest that the veteran was a POW during 
his recognized period of service.  Thus, this provision is 
not for application.

nection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

A review of the record shows that a July 1947 Affidavit for 
Philippine Army Personnel shows that the veteran denied that 
he had incurred any wounds or illnesses during service since 
December 1941.  A July 1947 report of physical examination is 
likewise negative for pertinent abnormality; examination of 
his heart, respiratory system and genitourinary system was 
normal.  A July 1947 Philippine Army discharge certificate 
describes the veteran's physical condition as "good."

In January 1975, F. Arcigal, M.D., indicated that he treated 
the veteran from November 1944 to January 1945 for "Malaria 
Fever with occasional coughings and frequently pains at her 
back and chest."  Dr. Arcigal stated that he continued to 
treat the veteran post service, diagnosing pulmonary 
tuberculosis in February 1948.  

The veteran also submitted 1975 affidavits from three former 
servicemen who attested that "it was in the performance of 
his official duties that [the veteran] incurred his present 
physical ailments, on November 5, 1944 up to January 6, 
1945."  Specifically, it was noted that the veteran had been 
under the care of Medical Officers during this time for 
"Malaria Fever with occasional coughings at night, 
frequently pains of the back and chest and avitaminosis."  

A July 1984 Philippine Civil Service Medical Certificate 
indicates that the veteran was hospitalized with a 5-day 
history of chills and fever with accompanying posterior 
lumbar pains.  The diagnosis was malaria and acute cystitis, 
urinary tract infection.  

Based on this evidence, by August 1990 rating decision, the 
RO denied the veteran's claims of service connection for 
malaria, pulmonary tuberculosis, avitaminosis, cystitis, and 
a urinary tract infection.  In its decision, the RO found 
that "[s]ince there are no official records of malaria, 
[pulmonary tuberculosis], avitaminosis, cystitis, and 
[urinary tract infection] being noted, claimed, treated or 
diagnosed during service and there is no evidence of 
diagnosis of malaria and [pulmonary tuberculosis] by approved 
methods during the regulatory period following discharge from 
service to a degree of at least 10%, there is no basis for 
the granting of [service connection] for these 
disabilities."  Although the veteran was notified of this 
decision and of his procedural and appellate rights by letter 
in September 1990, he did not initiate a timely appeal.  
Thus, the August 1990 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.192 (1990).

In March 1997, the veteran submitted a request to reopen his 
claims of service connection for "my said various 
sickness," claiming that his disabilities were "incurred 
within the said regulatory period of ONE YEAR after 
seperation [sic] from active service."  

In support of his claim, he submitted a March 1997 Medical 
Certificate from Dr. Vicente N. Sta. Maria, certifying that 
he had treated the veteran "off and on from 1946 last 
quarter up to 1976" due to malaria, urinary tract infection, 
avitaminosis, and "chest diseases."  He further indicated 
that the veteran "was given the necessary prescribed 
medicine" and that "[p]roper medical management had been 
instituted but his condition remain unstable."

On receipt of this information, the RO associated with the 
claims folder a memorandum which indicates that Dr. Sta. 
Maria was well known to the RO as a "frequent contributor of 
medical statements in support of VA claimants" and that 
prior inquiry had revealed that his medical records were 
destroyed by fire in 1983.  Therefore, the RO concluded that 
Dr. Sta. Maria's medical opinions subsequent to that date 
were based on his recollection, unsubstantiated by medical 
documentation.  

Thereafter, the veteran submitted an April 2000 "Medical 
Certificate" from Dr. V.B. Reyes Estrada who indicated that 
the veteran had been her patient "off/on from 1946 to 1966 
due to the following debilitating diseases:  avitaminosis, 
pulmonary tuberculosis, and urinary tract infection.  She 
further indicated that, unfortunately, she was unable to 
submit copies of clinical records pertaining to the veteran 
as "all my clinical records were already destroyed."  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in August 1990.

This additional evidence consists of (1) statements presented 
by the veteran to the effect that he developed his claimed 
disabilities within one year of separation from service, (2) 
a March 1997 statement from Dr. Sta. Maria, and (3) an April 
2000 medical certificate from Dr. Reyes.  After careful 
consideration of this evidence, the Board finds that it is 
not new and material sufficient to reopen the claims of 
service connection for malaria, a urinary tract infection, 
cystitis, avitaminosis, and PTB.

With respect to the statements of veteran that he developed 
his claimed disabilities within one year of separation from 
service, the Board finds that such statements are cumulative 
or reiterative of other statements previously considered by 
the RO at the time of the prior decision.  Simply put, the 
current assertions contain essentially the same contentions 
as those which were previously considered.  Thus, such 
evidence is clearly not new.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).

Regarding the March 1997 statement from Dr. Sta. Maria to the 
effect that he treated the veteran "off and on" from the 
last quarter of 1946 to 1976 for malaria, a urinary tract 
infection, avitaminosis, and chest diseases, the Board finds 
that this evidence is not new and material sufficient to 
reopen the claims of service connection for these 
disabilities.  

First, the Board observes that Dr. Sta. Maria does not 
specify when during the period he claims to have treated the 
veteran ("off and on" from 1946 to 1976) or when he first 
diagnosed malaria or a chest disease.  See 38 C.F.R. §§ 
3.307, 3.309.  Moreover, he does not indicate how he arrived 
at the diagnoses.  See e.g. Note following 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2000) (the diagnosis of malaria depends 
on the identification of the malarial parasites in blood 
smears or "clinical grounds" if the veteran served in a 
endemic area and presents with signs and symptoms compatible 
with malaria).  Likewise, Dr. Sta. Maria does not provide an 
opinion as to the etiology or likely date of onset of the 
veteran's urinary tract infection and avitaminosis, first 
identified after the veteran's separation from service.  
Consequently, the Board finds that Dr. Sta. Maria's March 
1997 statement does not bear directly and substantially on 
the specific matter under consideration, namely, whether the 
claimed disabilities were incurred in or aggravated by 
service or were shown to a compensable degree within any 
applicable presumptive period following service. 

Moreover, it is noted that Dr. Sta. Maria does not render a 
diagnosis of active PTB or otherwise indicate that his 
findings were based on any clinical, X-ray or laboratory 
studies.  Thus, this evidence is not material to the claim of 
service connection for PTB in that it does not satisfy the 
requirements of a diagnosis of PTB by acceptable X-ray, 
clinical, or laboratory evidence within the three year 
presumptive period.  38 C.F.R. § 3.374(c).  As set forth 
above, Dr. Sta. Maria's clinical records are unavailable, 
having reportedly been destroyed by fire in 1983.  Thus, 
there is no reasonable possibility of obtaining such 
evidence.  Consequently, the Board finds that Dr. Sta. 
Maria's March 1997 statement is not new and material evidence 
and cannot serve to reopen the veteran's claims of service 
connection for malaria, cystitis, a urinary tract infection, 
avitaminosis, and PTB.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 
3.156.

In any event, the Board observes that the presumption of 
credibility does not apply to Dr. Sta. Maria's March 1997 
statement in that it is inherently incredible.  The Court has 
made plain that the Board is not free to judge weight or 
credibility of evidence in circumstances such as these except 
to the extent that it may determine certain evidence to be 
inherently incredible.  See Justus, 3 Vet. App. at 513 
(1992); King v. Brown, 5 Vet. App. 19, 21 (1993); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In this case, Dr. Sta. 
Maria claims to remember (without the benefit or aid of 
treatment records to refresh his recollection) that he 
treated the veteran "off an on"  more than 50 years 
earlier, beginning in the "last quarter" of 1946 up to 
1976, for several specified conditions.  The Board finds such 
statement to be inherently incredible and notes that the 
Court itself in persuasive single-judge memorandum decisions 
has determined on at least two prior occasions that Dr. Sta. 
Maria's medical opinion based on his recollection without the 
aid of treatment records was not credible medical evidence.  
See Cruzada v. Gober, U.S. Vet. App. No. 96-1132, (Sept. 16, 
1997) (Holdaway, J.); Alcaide v. Gober, U.S. Vet. App. No. 
96-1259 (Ivers, J.).

Regarding the April 2000 medical certificate from Dr. Reyes 
Estrada, obviously this evidence does not constitute new and 
material evidence to reopen the claim of service connection 
for malaria because such document does not reference that 
disability.  As noted, "new and material evidence" is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration.  As this document does not pertain to malaria, 
it is not new and material evidence sufficient to reopen the 
claim of service connection for that disability.  38 C.F.R. § 
3.156(a); Hodge, supra.  

The Board likewise finds that Dr. Reyes Estrada's April 2000 
medical certificate is not new and material evidence 
sufficient to reopen the claim of service connection for PTB.  
In that regard, she claimed that the veteran had been her 
patient "off/on from 1946 to 1966" due to several 
"debilitating diseases," including PTB.  However, she does 
not indicate when she diagnosed PTB during the period from 
1946 to 1966.  See 38 C.F.R. § § 3.307, 3.309.  Even assuming 
that she diagnosed PTB in 1946 (or within the applicable 
presumptive period), the medical certificate does not show 
that her diagnosis of PTB was based on clinical, X-ray or 
laboratory studies.  Thus, this evidence is not material in 
that it does not satisfy the requirements of a diagnosis of 
PTB by acceptable X-ray, clinical, or laboratory evidence 
within the three year presumptive period.  38 C.F.R. § 3.374.  
As set forth above, Dr. Reyes Estrada's clinical records are 
unavailable, having been destroyed by some unspecified event, 
agency or cause at an unspecified time in the past.  Thus, 
there is no reasonable possibility of obtaining such records.

Finally, the Board concludes that Dr. Reyes Estrada's April 
2000 medical certificate is not new and material evidence 
sufficient to reopen the claims of service connection for a 
urinary tract infection, cystitis, and avitaminosis.  As 
noted, the veteran's service medical records are negative for 
notations of a urinary tract infection, cystitis, and 
avitaminosis.  Dr. Reyes Estrada's medical certificate 
indicates only that she treated the veteran for these 
disorders at some point from 1946 to 1966, after his 
separation from service.  She does not provide an opinion as 
to the etiology of these conditions or their likely date of 
onset.  Therefore, the Board finds that the April 2000 
medical certificate is not new and material evidence to 
reopen the claims of service connection for a urinary tract 
infection, cystitis, and avitaminosis as it does not bear 
directly and substantially upon the specific matter under 
consideration, namely, whether the veteran's claimed urinary 
tract infection, cystitis, and avitaminosis were incurred in 
or aggravated during active service.  In other words, absent 
findings of these disabilities in active service or an 
opinion linking these disabilities to active service, the 
fact that Dr. Reyes Estrada treated the veteran for these 
diseases after his separation from service is immaterial.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final August 1990 rating 
decision denying service connection for malaria, a urinary 
tract infection, cystitis, and avitaminosis, and PTB is 
either cumulative, inherently incredible, or does not bear 
directly and substantially on the specific matter under 
consideration.  Consequently, new and material evidence has 
not been submitted and the claims of service connection for 
these disabilities are not reopened.  38 C.F.R. § 3.156(a).

In reaching its decision, the Board has considered whether 
additional action is necessary pursuant to the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  However, that provision 
provides in pertinent part that the Secretary is not required 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  As set forth 
above, no such evidence has been submitted.  Moreover, the 
Board notes that the record makes clear that clinical records 
from Drs. Sta. Maria and Reyes Estrada are unavailable or 
have been destroyed.  The veteran himself has also indicated 
that no additional treatment records are available, in light 
of a 1973 fire that "savaged the whole Public Market of Sta. 
Cruz, Laguna" and destroyed records from any other 
"licensed physician" who treated him.  Consequently, the 
Board sees no reasonable possibility that any further 
assistance to the veteran would aid in substantiating the 
claims and finds that no additional action is necessary under 
the Veterans Claims Assistance Act of 2000.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claims of service connection for 
malaria, cystitis, avitaminosis, and PTB is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


